Citation Nr: 1225421	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for peripheral neuropathy of the left lateral femoral cutaneous nerve (claimed as numbness and burning in the left thigh).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to October 1977 and from February 1980 to August 1990, when he retired.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the August 2009 rating decision the RO denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  In the October 2010 rating decision the RO continued a zero percent rating for peripheral neuropathy left lateral femoral cutaneous nerve.  In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In July 2010 the Veteran had a VA audiological examination to determine the etiology of his hearing loss and tinnitus.  In rendering an opinion regarding the claimed hearing loss and tinnitus, the examiner noted that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during military service.  Part of the examiner's rationale for the opinion was that there was no reported hearing loss or tinnitus during service.  The Board notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A claimant who seeks to establish service connection for a current hearing disability must only show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Id.

Additionally, the examiner's opinion reflects an incorrect understanding of the evidentiary standard for the award of service connection.  Because the benefit of the doubt is to be afforded a claimant for VA compensation, VA must determine if it is at least as likely as not that a claimed disability is etiologically related to a disease, injury, or other incident of service.  In stating that the Veteran's hearing loss "is not caused by or a result of noise exposure during military service[,]" the examiner in essence shifted the burden on the Veteran of demonstrating that such a nexus exists, rather than suggesting that VA must show such a nexus is unlikely.  Furthermore, as will be discussed below, treatment records from Anchorage VA Medical Center (VAMC) have not been associated with the claims file.  As such, all available medical evidence was not made available to the audiologist when the Veteran underwent audiological testing in July 2010.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (citing Hicks v. Brown, 8 Vet. App. 417 (1995)).  Thus, remand is required to afford the Veteran a new VA medical examination or opinion.  

At his February 2011 Travel Board hearing, the Veteran testified that he was treated at Anchorage VAMC shortly after he retired from active duty.  As such records are considered to be constructively contained in the claims file, they must be obtained on remand and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In the October 2010 rating decision the RO continued a zero percent disability rating for the service-connected peripheral neuropathy of the left lateral femoral cutaneous nerve.  The Veteran expressed disagreement with that determination in a November 2010 written notice of disagreement.  However, the RO has yet to issue the Veteran a statement of the case (SOC) regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all of the treatment records from Anchorage VAMC pertinent to the Veteran's hearing loss and tinnitus disabilities.  Any negative response must be documented in the claims folder. 

2.  Issue the Veteran and his representative an SOC on the issue of entitlement to a compensable rating for peripheral neuropathy of the left lateral femoral cutaneous nerve (claimed as numbness and burning in the left thigh).  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.  

3.  Forward the Veteran's claims file to a VA audiologist or similar expert in hearing disorders to obtain an addendum and/or opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  If available, V.G.V., the audiologist who examined the Veteran in July 2010 should be requested to provide this opinion.  The Veteran need not be scheduled for examination unless such an examination is deemed necessary by the audiologist.  After fully reviewing the Veteran's medical history, to include his VA treatment records from Anchorage VAMC, the audiologist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current bilateral hearing loss and tinnitus are related to any incident of service.  The audiologist should provide a clear rationale for all conclusions reached.  If the examiner determines that the requested addendum/ opinion cannot be provided without resort to mere speculation, he or she should discuss why such an opinion is not possible.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental SOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


